Citation Nr: 9916099	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran, who had active service from August 1968 
to April 1972, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran was exposed to stressful incidents while 
serving in Vietnam.  

2.  The veteran has been diagnosed with PTSD based on 
stressful incidents he was exposed to in Vietnam.  


CONCLUSION OF LAW

Post-Traumatic Stress Disorder was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

The veteran is seeking service connection for PTSD, which he 
attributes to his military service experiences in Vietnam.  
VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1998).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service medical records noted no complaints of 
or treatment for a psychiatric disorder.  The records 
indicated that he was discharged from service due to 
aggravation of preexisting visual problems.  There is no 
indication that he was given a general separation 
examination.  The detailed medical summary of his visual 
disorders, written in February 1970, however, mentioned that 
the veteran had a scar on the left tibia, "incurred while 
running for cover in Vietnam while enemy forces where 
attacking the American base in Aug 1969."  His service 
medical records are otherwise silent regarding any injury to 
the left tibia or any combat-related injury.  The awards and 
decorations listed on his DD 214 and elsewhere in his service 
records, do not indicate that the veteran received a combat 
injury or was otherwise involved in combat and his service 
personnel records indicate that his military occupational 
specialties (MOS) while in Vietnam were that of a pioneer and 
construction specialist.  

In his March 1997 stressor statement, the veteran reported 
that he was assigned to Company D, 4th Engineering Brigade, 
4th Infantry Division.  He stated that he was at "L.Z. O 
ACES" a few days before Mothers Day, in May 1969, when his 
unit was attacked, resulting in the death of a friend of his 
whose name he could no longer remember.  He also reported 
pulling a dead tank driver out of a tank, "and as we lifted 
him out and upward his stomach area fell out."  Finally, he 
reported seeing the bodies of numerous dead enemy soldiers 
that had been lying in the sun for days and that were 
infested with maggots.  He stated "I will never forget that 
smell."  

The U.S. Army and Joint Services Environmental Support Group 
(ESG) (now the U.S. Armed Services Center for the Research of 
Unit Records (USASCRUR)) confirmed that the veteran had been 
assigned to Company D, 4th Engr Bn in Vietnam, that elements 
of Company D had been at "LZ Oasis" in May 1969, and 
furthermore that LZ Oasis had come under attack on May 11, 
1969.  Casualty reports from that unit indicate that one 
American soldier was killed in action on May 11, 1969, and 
another was killed in action on May 14, 1969.  

While the RO apparently found some significance in the 
difference in the name of the location of the veteran's unit 
as reported by him, "L.Z. O ACES," and the verified name, 
"LZ Oasis," the Board finds that they are one in the same.  
As such, in view of the service medical records that noted 
that the veteran came under enemy attack, as well as the ESG 
and Unit records that confirm that the veteran's unit came 
under enemy attack in early May, resulting in the deaths of 
at least two American soldiers, the Board finds that the 
veteran was exposed to stressful incidents while serving in 
Vietnam.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

An April 1997 VA psychiatric examination report noted a 
diagnosis of PTSD.  The veteran reported the same stressors 
to the examiner that he reported in his March 1997 stressor 
statement.  In light of the fact that the veteran was exposed 
to stressful incidents while serving in Vietnam, and given 
the diagnosis of PTSD linked in part to those incidents, a 
reasonable doubt arises as to whether the veteran's PTSD was 
related to his service.  Under 38 C.F.R. § 3.102, when 
reasonable doubt arises, "such doubt will be resolved in 
favor of the claimant."  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board concluded 
that service connection for PTSD is established.  


ORDER


Service connection for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

